
  Suriname 1987 (rev. 1992)
  
  

  

  


Preamble


WE, THE PEOPLE OF SURINAME,


inspired by the love for this Country and the belief in the power of the Almighty and guided by the centuries-long struggle of our people against colonialism, which was terminated by the establishment of the Republic of Suriname on 25 November 1975,


taking the coup d'ètat of 25 February 1980 and the consequences thereof,


conscious of our duty to combat and to prevent every form of foreign domination,


resolved to defend and protect the national sovereignty, independence and integrity,


assured of the will to determine our economic, social and cultural development in full freedom convinced of our duty to honor and to guarantee the principles of freedom, equality and democracy as well as the fundamental rights and freedoms of man,


inspired by a civic spirit and by the participation in the construction, expansion and maintenance of a society that is socially just,


determined to collaborate with one another and with all peoples of the world on the basis of freedom, equality, peaceful coexistence and international solidarity,


SOLEMNLY DECLARE, TO ACCEPT, AS A RESULT OF THE PLEBISCITE HELD, THE FOLLOWING CONSTITUTION.



CHAPTER I. SOVEREIGNTY



First Section. THE REPUBLIC OF SURINAME



Article 1




1. The Republic of Suriname is a democratic State based upon the sovereignty of the people and on the respect and guarantee of the fundamental right and liberties.




2. The Suriname Nation shall determine in full freedom its economic social and cultural development.



Second Section. TERRITORY



Article 2




1. Suriname consists of the territory on the South American continent, which has been defined as such.




2. The State shall not alienate any territory or sovereign rights which it exercises over that territory.




3. The extent and boundaries of the territorial waters and the rights of Suriname to the adjacent continental shelf and the economic zone are determined by law.



Third Section. NATIONALITY



Article 3




1. Who is a Suriname national and who is a resident shall be decided by law.




2. Naturalization shall be regulated by law.




3. All Suriname citizens are allowed access into Suriname and are free to move about and to reside within Suriname, except in the cases, defined in the law.




4. All Suriname citizens shall be eligible for appointment to any public office in without discrimination.




5. The law shall determine in which public offices foreigners can be appointed.




6. The admission of foreigners and their expulsion shall be regulated by law.




7. The law shall determine the rules regarding the extradition of foreigners; extradition can only be effected on the basis of a treaty and in the manner determined by law.



Fourth Section. STATE AND SOCIETY



Article 4


The concern of the State is aimed at:







a.
The construction and maintenance of a national economy free from foreign domination;






b.
A Secured means of livelihood for the entire nation;






c.
Sufficient employment under the guarantee of freedom and justice;






d.
The sharing of everyone in the economic, social and cultural development and progress;






e.
Participation in the sense of citizenship during the construction, the expansion and the maintenance of a just society;






f.
Guaranteeing national unity and sovereignty.





CHAPTER II. ECONOMIC GOALS



Article 5




1. The economic objectives of the Republic of Suriname shall aim at the construction of a national economy, free from foreign domination and in the interest of the Surinamese nation.




2. The economic system within which the social-economic development takes place shall be characterized by joint, contemporaneous and equal functioning of state enterprises, private enterprises, enterprises in which the State and private persons participate in common and cooperative enterprises, according to rules of law applicable in that matter.




3. It is the duty of the State to promote and to guarantee as much as possible all types of entrepreneurial production.



CHAPTER III. SOCIAL GOALS



Article 6


The social objectives of the State shall aim at:







a.
The identification of the potentialities for development of the own natural environment and the enlarging of the capacities to ever more expand those potentialities;






b.
Guaranteeing the participation of the community in the political life among other ways through national, regional and sectoral participation;






c.
Guaranteeing a government policy aimed at raising the standard of living and of well-being of the society, based upon social justice, the integral and balanced development of State and society;






d.
An equitable distribution of the national income, directed towards a fair distribution of well-being and wealth over all strata of the population;






e.
Regional spreading of public utilities and economic activities;






f.
The improvement of codetermination by the employees in companies and production units in the taking of decisions about production, economic development and planning;






g.
Creating and improving the conditions necessary for the protection of nature and for the preservation of the ecological balance.





CHAPTER IV. INTERNATIONAL PRINCIPLES



Article 7




1. The Republic of Suriname recognizes and respects the right of nations to self- determination and national independence on the basis of equality, sovereignty and mutual benefit.




2. The Republic of Suriname promotes the development of the international legal order and supports the peaceful settlement of international disputes.




3. The Republic of Suriname rejects any armed aggression, any form of political and economic pressure, as well as every direct or indirect intervention in the domestic affairs of other States.




4. The Republic of Suriname promotes the solidarity and collaboration with other peoples in the combat against colonialism, neo-colonialism, racism, genocide and in the combat for national liberation, peace and social progress.




5. The Republic of Suriname promotes the participation in international organizations with a view to establishing peaceful coexistence, peace and progress for mankind.



CHAPTER V. BASIC RIGHTS, INDIVIDUAL RIGHTS AND FREEDOMS



Article 8




1. All who are within the territory of Suriname shall have an equal claim to protection of person and property.




2. No one shall be discriminated against on the grounds of birth, sex, race, language, religious origin, education, political beliefs, economic position or any other status.



Article 9




1. Everyone has a right to physical, mental and moral integrity.




2. No one may be submitted to torture, degrading or inhuman treatment or punishment.



Article 10


Everyone shall have, in case of infringement of one's rights and freedoms, a claim to an honest and public treatment of his complaint within a reasonable time by an independent and impartial judge.



Article 11


No person may be kept against his will from the judge whom the law assigns to him.



Article 12




1. Everyone has the right to legal assistance before the courts




2. The law shall provide regulations with regard to legal aid for the financially weak.



Article 13


Loss of civil rights or the general forfeiture of all the property of an offender may not be imposed as a penalty or as a consequence of a penalty for any crime.



Article 14


Everyone has a right to life. This right shall be protected by the law.



Article 15


No one shall be obliged to do forced or compulsory labor.



Article 16




1. Everyone has the right to personal liberty and safety.




2. No one will be deprived of his freedom, other than on grounds and according to proceedings determined by law.




3. Everyone who is deprived of his freedom has a right to a treatment in accordance with human dignity.



Article 17




1. Everyone has a right to respect of his privacy, his family life, his home and his honor and good name.




2. No dwelling may be entered against the occupant's will except by order of an authority which has the power to give that order by virtue of law and subject to the conditions prescribed by the law.




3. The confidentiality of correspondence, telephone and telegraph is inviolable except in the cases described by law.



Article 18


Everyone has the right of freedom of religion and philosophy of life.



Article 19


Everyone has the right to make public his thoughts or feelings and to express his opinion through the printed press or other means of communication, subject to the responsibility of all as set forth in the law.



Article 20


Everyone has the right to freedom of peaceful association and assembly, taking into consideration the rules to be determined by law for the protection of public order, safety, health and morality.



Article 21




1. The right to demonstrate peacefully is recognized.




2. The use of that right can, for the protection of public order, safety, health and morality, be submitted to limitation through the law.



Article 22




1. Everyone has the right to submit written petitions to the competent authority.




2. The law regulates the procedure for handling them.



Article 23


In case of war, danger of war, state of siege or state of emergency or for reasons of state security, public order and good morals, the rights mentioned in the Constitution may be submitted to limitations by law, which will be in force during a certain time, depending on the circumstances, in compliance with the international rules applicable in respect thereof.



CHAPTER VI. SOCIAL, CULTURAL AND ECONOMIC FIGHTS AND OBLIGATIONS



First Section. THE RIGHT TO WORK



Article 24


The state shall take care of the creation of conditions in which an optimal satisfaction of the basic needs for work, food, health care, education, energy, clothing and communication is obtained.



Article 25


Labor is the most important means of human development and an important source of wealth.



Article 26




1. Everyone has the right to work, in accordance with his capacities.




2. The duty to work is inseparably linked to the right to work.




3. Everyone has the right of free choice of profession and work, except for regulations imposed by law.




4. Everyone has the right of initiative for economic production.



Second Section. STATE CONCERN FOR LABOR



Article 27




1. It shall be the duty of the State to guarantee the right to work, as much as possible by:







a.
Following a planned policy, aimed at full employment;






b.
Forbidding the discharge without sufficient cause or for political or ideological reasons;






c.
Guaranteeing equal opportunity in the choice of profession and type of work and forbidding that access to any function or profession by prevented or limited on grounds of sex;






d.
Promoting professional training for employees.






2. The State shall take care of the creation of conditions for the optimal promotion of initiatives for economic production.



Third Section. RIGHTS OF EMPLOYEES



Article 28


All employees have, independent of age, sex, race, nationality, religion or political opinions, the right to:







a.
Remuneration for their work corresponding to quantity, type, quality and experience on the basis of equal pay for equal work;






b.
The performance of their task under humane conditions, in order to enable self- development;






c.
Safe and healthy working condition;






d.
Sufficient rest and recreation.





Fourth Section. DUTIES OF THE STATE CONCERNING THE RIGHTS OF EMPLOYEES



Article 29


It is the duty of the State to indicate the conditions for work, remuneration and rest to which employees are entitled, especially by:







a.
Making regulations with regard to wages, time of work, about conditions and special categories of workers;






b.
Supplying special protection on the job for women before and after pregnancy, for minors, disabled persons and for those who are engaged in work which demands special efforts or who work in unhealthy or dangerous conditions.





Fifth Section. FREEDOM OF TRADE UNIONS



Article 30




1. Employees are free to establish trade unions to foster their rights and interests.




2. For the exercise of the rights of trade unions the following freedoms are guaranteed indiscriminately:







a.
Freedom to join or not to join a trade union;






b.
The right to participate in trade union activities.






3. Trade unions shall be governed by the principles of democratic organization and management, based on regular elections of their boards of directors through secret ballot.



Sixth Section. RIGHTS OF TRADE UNIONS AND COLLECTIVE AGREEMENTS



Article 31




1. The trade unions shall have the power to defend the rights and interests of the employees they represent and for whom they assume responsibility.




2. Trade unions shall be involved in:







a.
The preparation of labor legislation;






b.
The creation of institutions of social security and other institutions aimed at serving the interests of employees;






c.
The preparation for and the control of the execution of economic and social plans






3. Trade unions shall have the right to conclude collective labor agreements. The rules concerning the powers to conclude collective labor agreements and the sphere of application of their rules shall be determined by law.



Article 32. RIGHTS OF EMPLOYERS


The associations for the defense of business entrepreneurs shall have the power to defend the rights and interests of those whom they represent and for whom they assume responsibility.



Seventh Section. RIGHT TO STRIKE



Article 33


The right to strike is recognized subject to the limitations which stem from the law.



Eighth Section. RIGHT TO PROPERTY



Article 34




1. Property, of the community as well as of the private person, shall fulfill a social function. Everyone has the right to undisturbed enjoyment of his property subject to the limitations which stem from the law.




2. Expropriation shall take place only in the general interest, pursuant to rules to be laid down by law and against compensation guaranteed in advance.




3. Compensation need not be previously assured if in case of emergency immediate expropriation is required.




4. In cases determined by or through the law, the right to compensation shall exist if the competent public authority destroys or renders property unserviceable or restricts the exercise of property rights for the public interest.



Ninth section. THE FAMILY



Article 35




1. The family is recognized and protected.




2. Husband and wife are equal before the law.




3. Every child shall have the right to protection without any form of discrimination.




4. Parents shall have the same responsibilities towards legal or natural children.




5. The State recognizes the extraordinary value of motherhood.




6. Working women shall be entitled to paid maternity leave.



Tenth Section. HEALTH



Article 36




1. Everyone shall have a right to health.




2. The State shall promote the general health care by systematic improvement of living and working conditions and shall give information on the protection of health.



Eleventh Section. YOUTH



Article 37




1. Young people shall enjoy special protection for the enjoyment of economic, social and cultural rights, among which are:







a.
Access to education, culture and work;






b.
Vocational schooling;






c.
Physical training, sports and recreation;






2. The primary goal of youth policy shall be the development of the personality of the young person and of the concept of service to the community.



Twelfth Section. EDUCATION AND CULTURE



Article 38




1. Everyone shall have a right to education and cultural expression.




2. Education shall be free, subject to State supervision of all public educational institutions, in order that the national education policy and educational standards laid down by the State shall be observed.




3. The practice of science and technology shall be free.




4. The State shall promote the kind of education and the conditions under which school education and other forms of education can contribute to the development of a democratic and socially just society.




5. The State shall promote the democratization of culture by promoting the enjoyment of culture and cultural relations and through assuring the availability of those cultural creations to all citizens by means of cultural and recreational organizations, information media and other suitable channels.



Thirteenth Section. EDUCATION



Article 39


The State shall recognize and guarantee the right of all citizens to education and shall offer them equal opportunity for schooling. In the execution of its education policy the State shall be under the obligation:







a.
To assure obligatory and free general primary education;






b.
To assure durable education and to end analphabetism;






c.
To enable all citizens to attain the highest levels of education, scientific research and artistic creation, in accordance with their capacities;






d.
To provide, in phases, free education on all levels;






e.
To tune education to the productive and social needs of the society.





CHAPTER VII. THE ECONOMIC SYSTEM



Article 40


In order to promote the socioeconomic development towards a socially just society, a development plan shall be determined by law, taking into consideration the national and socioeconomic goals of the State.



Article 41


Natural riches and resources are property of the nation and shall be used to promote economic, social and cultural development. The nation has the inalienable right to take complete possession of its natural resources in order to utilize them to the benefit of the economic, social and cultural development of Suriname.



Article 42




1. The law shall guarantee that the mode of exercise of trade and industry is not contrary to the national goals, the public interest and notably the public policy, health, morality and state security.




2. The traffic of foreign currency shall be regulated by law.



Article 43


The structure of the financial system shall be regulated by law in such a manner that by saving and by the correct allocation of the necessary financial means, investments in the productive sector would be advanced.



Article 44


The right to industrial property shall be regulated by law.



CHAPTER VIII. THE SOCIAL ORDER



Article 45


The social order shall be based in principle on a society, wherein all Suriname citizens have equal rights and obligations.



Article 46


The State shall create the conditions, which underlie the education of citizens who are capable of participating in a democratic and effective manner in the development process of the nation.



Article 47


The State shall save and protect the cultural heritage of Suriname, shall promote its preservation and promote the use of science and technology in the context of the national development aims.



Article 48




1. The State shall supervise the production and availability of and the trade in chemical, biological, pharmaceutical and other products, intended for consumption, medical treatment and diagnosis.




2. The State shall supervise all medical, pharmaceutical and paramedical practioners and practices.




3. The inspection of the products and functions mentioned in paragraphs (2) and (3) shall be regulated by law.



Article 49


A housing plan shall be determined by law, aimed at the procurement of a sufficient number of affordable houses and State control of the use of real estate for public housing.



Article 50


The policy in relation to social security for widows, orphans, the aged, invalids and incapacitated workers shall be indicated by law.



Article 51


The State shall take care to make the services of legal aid institutions accessible to those looking for justice.



CHAPTER IX. PRINCIPLES OF DEMOCRATIC STATE ORGANIZATION



First Section. POLITICAL DEMOCRACY



Article 52




1. All political power is vested in the people and shall be exercised in accordance with the constitution.




2. Political democracy is characterized by the participation and representation of the Suriname people, which shall express itself through the participation of the people in laying down a democratic political regime, and through their participation in legislation and administration, aimed at the upholding and expanding of this system. Political democracy shall further create the conditions for the participation of the people in the general, free and secret elections for the composition of representative organs and of the Government.




3. Accountability to the people, supervision of government actions by institutions created for that purpose and the right of revocation with regard to elected representatives are guarantees for true democracy.



Second Section. POLITICAL ORGANIZATIONS



Article 53




1. The State shall accept the freedom of citizens to create political organizations, subject to the limitations which stem from the law.




2. Political organizations shall respect the national sovereignty and democracy.




3. In exercising their rights the political organizations shall take into account the following:







a.
Their goals may not be in violation of or incompatible with the Constitution and the laws;






b.
The organization shall be accessible to the Suriname citizen, who fulfills criteria to be defined by law provided that he agrees upon the basic principles of the party.






c.
The internal organization must be democratic, which shall be evidenced inter alia by:









•
regular committee elections;






•
the prerequisite that candidates proposed of the chamber of representatives shall be elected within the party structures;






d.
The electorate shall be informed of the political program and the election program of the political organizations;






e.
Annual publications of sources of income and accounts shall be made in the Official Journal of the Republic of Suriname and at least one newspaper;






f.
Their functioning shall be in accordance with principles of good administration, and with prescribed legal rules for the guaranteeing of openness and transparency;






g.
The drafting of a programme, with as sole goal the promotion of the national interest





Third Section. BASIC PRINCIPLES FOR THE FUNCTIONING OF THE STATE ORGANS



Article 54




1. The State is obliged to register those with voting rights and to convoke them to participate in the elections. The registration of the voters shall serve no other purpose. Those with a right to vote are obliged to cooperate with the registration of the electorate.




2. For the organization and the functioning of the state organs the following principles shall be respected:







a.
Decisions of higher State organs shall be binding upon lower organs. This rule does not apply to judicial organs;






b.
Lower State organs shall be deemed to submit justification to the superior organs and to give account of their work;






c.
The administrative and executive institutions shall be subject to control by the representative bodies;






d.
The freedom of discussion, criticism and recognition of the minority by the majority shall apply in all councils and organs of the State;






e.
Those who hold political office shall be liable in civil and criminal law for their acts and omissions;






f.
Those who hold political office shall be under the obligation to fulfill their tasks in the public interest;






g.
No one shall be nominated for life in a political office;






h.
The central authority shall organize the regular dissemination of information on government policy and state administration, in order to allow the people to participate optimally in the administrative structures. The lower administration shall have the obligation to create a process of communication with the people, for the purpose of making government answerable to the public and to ensure the participation of the people in policy-making.





CHAPTER X. THE NATIONAL ASSEMBLY



First Section. ORGANIZATION AND COMPOSITION OF THE NATIONAL ASSEMBLY



Article 55




1. The National Assembly represents the people of the Republic of Suriname and expresses the sovereign will of the nation.




2. The National Assembly is the highest organ of the State.



Second Section. ELECTION OF THE MEMBERS OF THE NATIONAL ASSEMBLY



Article 56




1. Members of the National Assembly shall be elected for a five-year term.




2. The law can only derogate from the five-year term in case of war or other extraordinary circumstances, which prevent the holding of elections.



Article 57




1. The members of the National Assembly shall be elected directly by the inhabitants having Suriname nationality and having reached the age of eighteen years.




2. Each elector shall have one vote only.



Article 58


Those persons shall be debarred from exercising the right to vote:







a.
To whom the right to vote has been denied by an irrevocable judicial decision;






b.
Who are lawfully deprived of their liberty






c.
Who, by virtue of an irrevocable judicial decision, have lost the right to dispose of or administer their property on account of insanity or imbecility.





Article 59


Eligible are the inhabitants who have Suriname nationality, who have reached the age of twenty-one and have not been deprived of the right to vote on the grounds mentioned in the previous article under (a) and (c).



Article 60


Everything else relating to universal suffrage, the creation of an independent electoral council and its authority the division of Suriname in electoral districts, the repartition of seats in the National Assembly by electoral district and the methods according to which the allocation of seats takes place shall be regulated by law. This law shall be passed with a 2/3 majority.



Third Section. MEMBERSHIP OF THE NATIONAL ASSEMBLY



Article 61




1. The National Assembly consists of 51 members chosen by district on the basis of general, free and secret elections by virtue of the system of proportionate representation on the highest number of average and preferential votes.




2. Persons who have submitted their candidacy for election as representatives in the National Assembly shall live in said district and shall have had their main or real residence there during two years preceding the elections.



Article 62


The law determines for which functions the membership of the National Assembly shall result in the suspension from duty.



Article 63


Repealed.



Article 64


The sessions of the National Assembly and of the other representative organs on the local and district levels coincide as much as possible.



Article 65


When assuming office the members shall make the following oath or promise:


“I swear (promise) that in order to be elected a member of the National Assembly I have not given or promised, nor will give or promise, directly or indirectly, under whatsoever name or pretext, anything to anyone whomsoever.


I swear (promise) that in order to do or refrain from doing anything whatsoever in this office, I will not accept any promises or presents, directly or indirectly, from anyone whomsoever.


I swear (promise) that I will fulfill the office of member of the Assembly conscientiously.


I swear (promise) that I will foster the well-being of Suriname to the best of my capacities.


I swear (promise) obedience to the Constitution and all other rules of law.


I swear (promise) allegiance to the Republic of Suriname. So help me, God Almighty (that I declare and promise).”



Article 66


Within thirty days at the latest after the members of the National Assembly are chosen, this organ convenes under the chairmanship of the member most senior in years, and in case of unavailability or absence, always by the next eldest member. In this meeting the National Assembly shall examine the credentials of its new members, and shall settle disputes arising concerning those credentials or the election itself, according to rules to be laid down by law.


In the case where several members could be eligible for appointment as most senior member, who will act as chairman is decided by lot.



Article 67




1. The most senior member referred to in the previous article shall, previous to this meeting, take the prescribed oath or promise before the President, after which he shall swear in the other fifty members. Hereafter, the meeting attends to the business of electing a speaker and a deputy speaker of the National Assembly, who shall immediately assume their functions.




2. The speaker shall take the required oath or promise, in the National Assembly before the acting chairman.




3. If the acting chairman is elected as speaker he takes the required oath or promise in the National Assembly before the deputy speaker.



Fourth Section. TERMINATION OF THE MEMBERSHIP OF THE NATIONAL ASSEMBLY



Article 68




1. Membership of the National Assembly is terminated by:







a.
Death;






b.
Discharge on personal request;






c.
Revocation of the member in the manner to be laid down by law;






d.
The arising of conditions that exclude eligibility;






e.
an appointment as Minister or Under-Minister;






f.
Absence during an uninterrupted period of five months






g.
Condemnation for criminal offence in an irrevocable judicial decision to a penalty involving loss of liberty of at least five months.






2. Membership of the National Assembly is incompatible with the office of Minister or Under-Minister, provided that upon the election of a Minister or Under-Minister as a Member to the National Assembly, the office of Minister or Under-Minister can be combined with membership of the National Assembly for no longer than three months after admission to the National Assembly.




3. Further rules regarding the loss of membership of the National Assembly can be laid down by law.



CHAPTER XI. THE LEGISLATURE



First Section. EXERCISE OF LEGISLATIVE POWERS



Article 69


The Legislator, the Government and the other organs of government shall respect the rules of the Constitution.



Article 70


The Legislative Power shall be exercised jointly by the National Assembly and the Government.



Second Section. POWERS OF THE NATIONAL ASSEMBLY



Article 71




1. The National Assembly shall have the power to decide over all proposals of law that will be submitted before it for approval.




2. The National Assembly shall have the power to decide by 2/3 majority on the organization of a People’s Assembly or a plebiscite in those cases deemed necessary by the National Assembly, without prejudice to the provisions of Article 179, paragraph 2.




3. The National Assembly lays down its own standing order. These standing orders, in which rules of procedure for the People's Assembly shall be included, will be promulgated by state decree.



Article 72


Without prejudice to what is reserved elsewhere in the Constitution for regulation by law, the following subjects shall certainly be determined by law:







a.
Treaties, subject to what is determined in article 104;






b.
The amending of the Constitution;






c.
The declaration or the termination of the state of war, the civil or military state of emergency






d.
The determination and change of the political-administrative partitioning of the Republic of Suriname;






e.
The determination of the extent and boundaries of the territorial waters and the rights of the Republic of Suriname to the adjacent continental shelf and the economic zone;






f.
The creation of a development council for national development;






g.
The granting of amnesty or pardon.





Article 73


The socio-economic and political policy to be followed by the Government shall be previously approved by the National Assembly.



Article 74. EXECUTIVE TASKS OF THE NATIONAL ASSEMBLY


The National Assembly has the following executive tasks:







a.
The election of the President and the Vice-President;






b.
The proposal for nomination to the President of the chairman and vice- chairman, the members and the surrogate members of the organ charged with the supervision and control of the expenditure of the state finances;






c.
Placing the nominations of the members of the Constitutional Court and their appointed deputies to the President;






d.
Appointing, suspending and discharging the clerk of the Assembly;






e.
Organizing any People's Assembly.





Third Section. LEGISLATIVE PROCEDURE RIGHTS OF AMENDMENT INITIATIVE, INTERROGATION AND INVESTIGATION



Article 75




1. The President introduces the proposals of law or other Government proposals before the National Assembly in a written message.




2. Public debate on any received Government proposal shall always be preceded by an examination of that proposal.




3. The National Assembly shall determine in its Rules of Order the manner in which such examination shall be made.



Article 76


The National Assembly shall have the right of amend bills proposed by the Government.



Article 77




1. If the National Assembly resolves to pass the proposal either unchanged or changed, it shall notify the President thereof.




2. If the National Assembly resolves not to pass the proposal it shall also give notice thereof to the President, with the request to review the bill more thoroughly. As long as the National Assembly has not taken a decision, the President shall have the right to withdraw the bill which he has submitted.



Article 78


Every member to the National Assembly shall have the right to introduce proposals of law to the National Assembly.



Article 79


The National Assembly shall have the right of examination, that is to be regulated by law.



Article 80




1. All bills passed by the National Assembly and approved by the President shall acquire force of law after promulgation.




2. The laws shall be inviolable, subject to the provisions of Articles 106, 137 and 144, paragraph 2.



Fourth Section. PROCEDURE



Article 81


Annually, and at the latest on the first working day of October, the President shall address the National Assembly on the policy to be followed by the Government.



Article 82


All meetings of the National Assembly shall be held in public, except in special cases when it decides to convene behind closed doors.



Article 83




1. The National Assembly may not commence deliberation or take decisions if no more than one half its members are present.




2. All decisions of the National Assembly shall be taken by a normal majority of votes, except for the provisions of paragraph 3 of the present Article, and of Article 60, Article 70 [paragraph 2], and Article 84, paragraph 4.




3. A majority of at least 2/3 of the constitutional number of members of the National Assembly shall be required for decisions concerning:







a.
The Amendment of the Constitution;






b.
The Amdendment of the electoral act insofar as it involves the subjects indicated in Article 60;






c.
The election of the President;






d.
The election of the Vice-President;






e.
The organization of a People's Assembly, subject to the provisions of Article 181, paragraph 2;






f.
The organization of a plebiscite.





Article 84




1. In the event of an equality of votes at a meeting attended by all who are at that moment members of the National Assembly, the motion shall be considered as having been defeated.




2. In the event of an equality of votes at a meeting not attended by all those who are at the moment members of the National Assembly, the motion shall be postponed until a subsequent meeting. The motion shall be considered as having been defeated in the event of an equality in such meeting.




3. Voting shall be by roll-call if at least five members desire this and shall then be by word-of-mouth; however in case of the election or nomination of persons, voting shall be by secret and unsigned ballot.




4. The meeting can decide by at least two thirds of the votes cast that a specific matter shall be voted by closed and unsigned voting papers.



Article 85




1. The Government shall provide the National Assembly with the requested information either in writing or orally. It can be invited by the National Assembly to attend the meeting.




2. The Government can attend meetings of the National Assembly as well as the People’s Assembly. It has an advisory vote in those meetings. It can be assisted in the meetings by experts.



Article 86


The law regulates the financial provisions for the benefit of the members and former members of the national Assembly and their surviving relatives.



Article 87




1. The National Assembly appoints, suspends and discharges its clerk. The clerk may not at the same time be a member of the National Assembly.




2. The law regulates his position.



Fifth Section. IMMUNITY



Article 88


The speaker, the members of the National Assembly, the Government and the experts referred to in article 85, paragraph (2), shall be exempt from criminal prosecution for anything they have said at the assembly or have submitted to it in writing, except that if in so doing they had made public what was said or submitted under obligation of secrecy in a closed meeting.



Article 89


The National Assembly is bound to inform the district councils in a manner to be laid down by law about decisions taken or viewpoints expressed that are of significance to their districts.



CHAPTER XII. THE PRESIDENT



First Section. GENERAL PROVISIONS



Article 90




1. The President is Head of State of the Republic of Suriname, Head of Government, Chairman of the Council of State and of the Security Council.




2. He is answerable to the National Assembly.



Article 91




1. The President and the Vice-President are elected by the National Assembly for five years. The term of office of the President is terminated at the swearing in of a newly appointed President. If the office becomes vacant, then the following President to be elected begins a new term of office.




2. The provisions of the previous paragraph apply equally to the Vice-President.



Article 92




1. To be eligible for appointment as President or Vice-President a candidate must:







•
possess the Suriname nationality;






•
have reached the age of thirty;






•
not be excluded from the right of active and passive suffrage;






•
not have acted in violation of the Constitution.






2. Before submitting his candidacy, he must have had his domicile and main and real residence in Suriname for at least six years.



Article 93


At the inauguration, the President and the Vice-President shall make the following oath or promise:


“I swear (promise) that in order to be elected President (Vice-President) of the Republic of Suriname I have not given or promised, nor will give or promise, directly or indirectly, under whatsoever name or pretext, anything to anyone whomsoever.


I swear (promise) that in order to do or refrain from doing anything whatsoever in this office, I will not accept any promises or presents, directly or indirectly, from anyone whomsoever.


I swear (promise) that in fulfilling the office of President (Vice-President) I will attend to and foster, with all my powers, the interests of the county and the people.


I swear (promise) that I will defend and preserve, with all my powers, the independence and territory of the Republic of Suriname; that I will protect the general and particular liberty and the rights of all people and will employ, for the maintenance and promotion of the particular and general welfare, all means which the laws and circumstances place at my disposal, as a good and faithful President (Vice-President) should do.


I swear (promise) obedience to the Constitution and all other rules of law.


I swear (promise) allegiance to the Republic of Suriname. So help me God Almighty (That I declare and promise).”



Article 94


The President and the Vice-President shall not hold other political and administrative offices in the civil service, shall not fulfill functions in trade and commerce or labor unions and shall not practice any other professions.



Article 95


The President and Vice-President may neither directly or indirectly participate in any undertaking, nor act as guarantor thereof, which is based on an agreement for profit or gain made with the State or with a part thereof. They may hold no money claims, except for government bodys, against the State.



Article 96


The President and the Vice-President may neither directly nor indirectly participate in any concession undertaking of any nature established in Suriname or operating therein.



Article 97




1. The President may not be related by marriage or by blood up to the second degree with the Vice-President, the ministers, the vice-ministers and the chairman and other members of the State Council and the organ that is charged with the supervision and control of the expenditure of state finances.




2. He who comes to stand in a forbidden degree of relation after his appointment retains his office only after leave thereto is given by law.



Article 98


The office President is exercised by the Vice-President:







a.
In case the President is declared unfit to exercise his powers;






b.
In case the President has laid down the exercise of his powers temporarily;






c.
As long as there is no President or if he is absent;






d.
If, in the case described in article 140, prosecution against the President has been initiated.





Second Section. POWERS OF THE PRESIDENT



Article 99


The executive power is vested in the President.



Article 100


The President shall have the supreme authority over the armed forces.



Article 101


The President shall have the direction of foreign relations and shall promote the development of the international legal order.



Article 102




1. The President shall not declare the Republic of Suriname to be at war, in danger of war of in state of siege, except with the previous consent of the National Assembly. This consent shall not be required when, as a result of force majeure, consultation with the National Assembly has appeared to be impossible.




2. The President shall not declare war, danger of war or state of siege between the State of Suriname and another power to be terminated, except with the previous consent of the National Assembly. This consent shall not be required when, as a result of force majeure, consultation with the National Assembly is not possible.




3. To maintain external and domestic security, in case of war, danger of war or in case of serious threat to or disturbance of the domestic order and peace which could result in substantial damage to the interests of the State, the President can declare the state of emergency in any part of Suriname, subject to previous consent of the National Assembly.




4. The President shall not declare the State of emergency to be terminated, except with previous consent of the National Assembly. This consent is not required when consultation with the National Assembly has, as a result of force majeure, appeared to be impossible.



Article 103


Agreements with other powers and with organizations based on international law shall be concluded by, or by authority of, the President and shall be, insofar as the agreements require, ratified by the President. These agreements shall be communicated to the National Assembly as soon as possible; they shall not be ratified and they shall not enter into force until they have received the approval of the National Assembly.



Article 104




1. Approval shall be given either explicitly or implicitly. Explicit approval shall be given by law. Implicit approval has been given if, within thirty days after the agreement has been submitted for that purpose to the National Assembly, no statement has been made by the National Assembly expressing the wish that the agreement be subject to explicit approval.




2. The law determines the cases in which no approval is required.



Article 105


The provisions of the agreements mentioned in Article 103 which may be directly binding on anyone, shall become effective upon promulgation.



Article 106


Legal regulations in force in the Republic of Suriname shall not apply, if this application should be incompatible with provisions that are directly applicable to anyone, to agreements entered into either before or after the enactment of the regulations.



Article 107


The law shall regulate the publication of agreements and of decisions of international organizations.



Article 108


On proposal of the Government, the President confers honorary orders of the Republic of Suriname upon people who are eligible thereto.



Article 109


The President shall have the right to grant pardons for penalties inflicted by judicial sentence. He shall exercise this right after having ascertained the opinion of the judge, who had taken the judicial sentence.



Article 110. POWERS WITH REGARD TO OTHER ORGANS


The President furthermore has the powers;







a.
To constitute the Council of Ministers, after consultation, including with regard to the results of the elections;






b.
To direct the preparatory work for the government programme;






c.
To direct the activities of the State Council;






d.
If required, to convene and to lead the meetings of the Council of Ministers;






e.
To appoint and remove ministers from office;






f.
To ratify approved bills and propose state decrees;






g.
To suspend decisions of the Council of Ministers, and of Ministers;






h.
To appoint to suspend and to discharge any person to whom a public service is entrusted, inasmuch as appointing, suspending or discharging has not assigned to another state institution.





Article 111. POWERS IN INTERNATIONAL RELATIONS


In international relations the President has the power:







a.
To appoint, to discharge, to replace and to suspend diplomatic representatives of the Republic of Suriname;






b.
To accredit or not to accredit diplomatic representatives of other states;






c.
To accept letters of accreditation of foreign diplomatic representatives.





Article 112


All other matters relating to the President shall be regulated by law.



CHAPTER XIII. THE COUNCIL OF STATE, THE GOVERNMENT, THE COUNCIL OF MINISTERS AND THE MEMBERS OF THE COUNCIL OF MINISTERS



First Section. THE COUNCIL OF STATE



Article 113


There is a Council of State, whose composition and powers shall be regulated by law. The President is Chairman of the Council of State.



Article 114


On assuming office the members of the Council of State shall take the following oath or make the following promise before the President:


“I swear (promise) that in order to be appointed member of the Council of State, I have not given or promised, nor will I give or promise, anything, directly or indirectly, to anyone whomsoever, under whatsoever name or pretext.


I swear (promise) that in order to do or to refrain from doing anything whatsoever in this office, I will not accept, directly or indirectly, any promises or presents from anyone whomsoever.


I swear (promise) that I will perform my duties and that I will not make public the things of which I have taken cognizance, through my appointment as member of the Council of State, and which are entrusted to me as secret, or of which I should understand the confidential character, except to those persons to whom I am obliged by law ex officio to communicate them.


I swear (promise) obedience to the Constitution and all other rules of law.


I swear (promise) allegiance to the Republic of Suriname. So help me, God Almighty (That I declare and promise).”



Article 115. POWERS OF THE COUNCIL OF STATE




1. The Council of State has without prejudice to what is regulated by law the following powers:







a.
To advise the President in execution of his office of Head of State and Head of Government;






b.
To advise the Government on general policy matters and on the content of bills, as well as agreements under international law for which the consent of the National Assembly is required;






c.
To advise the Government on proposed state decrees;






d.
To pass its own standing orders, which shall be determined by state decree;






e.
To advise the Government on proposals of general administrative measures;






2. Repealed.



Second Section. THE GOVERNMENT



Article 116




1. The President with the Vice-President and the Council of Ministers form the Government. The Vice-President is charged with the day-to-day management of the Council of Ministers and is as such responsible to the President.




2. The Government is responsible to the National Assembly.



Article 117


The Government draft state decrees. Provisions which are enforceable by penalties shall not be made by such state decree unless it is pursuant to the law. The law regulates the applicable punishment.



Article 118


The manner of promulgation of laws and state decrees and the moment at which they became effective shall be regulated by law.



Third Section. THE COUNCIL OF MINISTERS



Article 119




1. The Council of Ministers is the highest executive and administrative organ of the Government.




2. The Ministers together form the Council of Ministers, which is presided by the Vice-President.




3. The Council of Ministers has at least one deputy chairman.



Article 120


The meetings of the Council of Ministers may be attended by specialized and/or technical experts at the invitation of the chairman.



Article 121


The Council of Ministers is under the obligation to assist in the procurement of information to the Council of State for the execution of its advisory and supervisory task.



Article 122. TASKS OF THE COUNCIL OF MINISTERS


Subject to that which is laid down in the Rules of Order of the Council, that Council of Ministers has as tasks:







a.
To execute the policy determined by the Government






b.
To prepare legislative acts and administrative regulation;






c.
To supervise the correct execution of decrees when their execution is entrusted to it;






d.
To prepare and to execute an efficient policy;






e.
To give direction to administrative organs and to supervise administrative functions of local organs by means of the suitable ministerial debarments.





Article 123. TASKS OF THE MEMBERS OF THE COUNCIL OF MINISTER




1. The members of the council of Ministers shall be charged with leading their respective ministerial departments and with the tasks appointed to them by the Rules of Order of the Council of Ministers and by other Regulations.




2. The Ministers are answerable to the President.



Fourth Section. UNDER-MINISTRIES



Article 124


The President may appoint to a ministerial department one or more Under-Ministers who, in cases the Minister deems necessary, may act as Minister in his stead, observant of his directions. The Under-Minister is on that account responsible to the President, without prejudice to the responsibility of the Minister.



Article 125


On assuming office, the Ministers and Under-Ministers shall take the following oath or make the following promise before the President:


“I swear (promise) that in order to be appointed Minister (Under-Minister) I have not given or promised, nor will I give or promise, anything, directly or indirectly, to anyone whomsoever, under whatsoever name or pretext.


I swear (promise) that in order to do or to refrain from doing anything whatsoever in this office, I will not accept, directly or indirectly, any promises or presents from anyone whomsoever.


I swear (promise) that I will faithfully perform all the duties which the office of a minister lays upon me.


I swear (promise) that I will promote the well-being of Suriname to the best of my abilities.


I swear (promise) obedience to the Constitution and all other legal rules.


I swear (promise) allegiance to the Republic of Suriname. So help me, God Almighty (That I declare and promise).”



Article 126


The law regulates the financial provisions for the benefit of the Ministers, the Under-Ministers, and former Ministers and former Under-Ministers and of their surviving relatives.



Article 127


The standing orders for the Council of Ministers shall be determined by state decree.



CHAPTER XIV. THE NATIONAL SECURITY COUNCIL



First Section. IN GENERAL



Article 128


There shall be a National Security Council, which can commence its activities after the duly authorized institutions have decided to declare the state of war, threat of war, or the state of siege in case of military aggression, and the state of civil and military emergency.



Second Section. COMPOSITION OF THE SECURITY COUNCIL



Article 129


The Security Council shall consist of:







•
The President, as chairman;






•
The Vice-President, as deputy chairman;






•
The Minister in charge of legal affairs;






•
The Minister in charge of defense;






•
Another member of the Council of Ministers;






•
The Commander of the National Army;






•
The Chief of Police of the Police Corps of Suriname.





Article 130


The Security Council shall protect the sovereignty and the domestic security of the Republic of Suriname and is endowed with special powers with regard to the external and domestic security of the Republic of Suriname in case of war, danger of war or state of siege and other extraordinary circumstances, to be defined by the law.



CHAPTER XV. THE LEGAL SYSTEM



First Section. GENERAL PROVISIONS



Article 131




1. In Suriname justice shall be administered in the name of the Republic.




2. No act shall be punishable other than by virtue of a previously determined legal rule.




3. Every interference in investigation or prosecution and in cases pending in court shall be forbidden.



Article 132


Civil and commercial law, civil and military penal law and procedure shall be regulated by law in general codes, without prejudice to the power of the Legislature to regulate certain subjects in separate laws.



Second Section. THE JUDICIARY



Article 133




1. The Judicial Power is formed by the President and the Vice-President of the Court of Justice, the members and the deputy members of the Court of Justice, the Attorney-General with the Court of Justice, and the other members of the Public Prosecutors Office, and of other judicial functionaries indicated by law.




2. The law may provide that persons not belonging to the Judicial Power shall also take part in the activities of the Judicial Power.




3. The President, the Vice-President, the members and the deputy members of the Court of Justice constitute the Judicial Power that is charged with the administration of justice.



Article 134




1. The cognizance and adjudication of all lawsuits is exclusively entrusted to the Judicial Power, save when the law appoints another judge.




2. The pronouncement of punishment and of measures provided by law is also entrusted to the Judicial Power that is charged with the administration of justice, subject to exceptions made by law, which, when concerning imprisonment, may only relate to military penal and disciplinary law.



Article 135




1. The decision of lawsuits not arising from civil law relations may be referred by law to administrative judges. The law shall regulate the procedure of deciding and the consequences of such decision.




2. In the cases indicated in the previous paragraph the administrative appeal can also be made available. That appeal shall only exclude the competence of the Judicial Power insofar as this stems from the law.



Article 136




1. All judgements shall state the grounds upon which they are decided, and in penal cases they shall also indicate the articles of the legal regulations upon which the condemnation is based.




2. The court sessions shall be public, subject to exceptions made by the law.




3. For punishable acts designated by law for which no imprisonment is provided as sanctioned, the provision in the first paragraph may be departed from.




4. The pronouncement of sentence shall take place in public.



Article 137


Insofar as the judge considers the application of a legal rule in the particular case brought before him to be contrary to one or more constitutional rights mentioned in Chapter V, the application in that case shall be declared unwarranted by him.



Third Section. COMPOSITION OF THE JUDICIAL POWER



Article 138


The law shall determine the organization, the composition and the jurisdiction of the Judicial Power.



Article 139


The supreme instance of the Judicial Power entrusted with the administration of justice is called the Court of Justice of Suriname. The Court shall supervise the regular course and settlement of all lawsuits.



Article 140


Those who hold political office shall be liable to trial before the High Court, even after their retirement, for indictable acts committed in discharging their official duties. Proceedings are initiated against them by the Attorney-General after they have been indicted by the National Assembly in a manner to be determined by law. It may be determined by law that members of the High Boards of State and other officials shall be liable to trial for punishable acts committed in the exercise of their functions.



Article 141




1. To be appointed as a member of the Judicial Power entrusted with the administration of justice or as Attorney-General with the Court of Justice, one shall be at least thirty years of age and possess Suriname nationality and have domicile and main and real residence in Suriname.




2. The members of the Judicial Power entrusted with the administration of justice and the Attorney-General with the Court of Justice shall be appointed by the Government, after consultation of the Court of Justice. The appointment of the President, Vice-President, the members of the Court of Justice and the Attorney-General shall be for life.




3. The law determines the other conditions for appointment and also the financial provision for their benefit and that of their surviving relatives.



Article 142




1. The member of the Judicial Power entrusted with the administration of justice and the Attorney-General with the Court of Justice are discharged by the Government: on their request; when reaching the age of retirement.




2. The persons mentioned in the first paragraph may be discharged on the proposal of the Court of Justice: o when they have been placed under legal restraint; o in case of proven continuous mental disorder; o if they have been sentenced to an irrevocable detention for having committed a punishable act; o if they have been declared bankrupt; o when they have obtained a moratium or are under court custody for their civil debts; o on the grounds of serious misconduct or immorality or in case of proven coninuous negligence in the fulfillment of their office.



Article 143


If the President is of the opinion that one of the reasons for discharge as mentioned in article 142, paragraph (2) are present, he can suspend the person in question and he can also provide for a temporary replacement in that office. The law regulates the consequences of the suspension and discharge from the office.



Fourth Section. THE CONSTITUTIONAL COURT



Article 144




1. There shall be a Constitutional Court which is an independent body composed of a President, Vice-President and three members, who -as well as the three deputy members -shall be appointed for a period of five years at the recommendation of the National Assembly.




2. The tasks of the Constitutional Court shall be:







a.
to verify the purport of Acts or parts thereof against the Constitution, and against applicable agreements concluded with other states and with international organization;






b.
to assess the consistency of decisions of government institutions with one or more of the constitutional rights mentioned in Chapter V.






3. In case the Constitutional Court decides that a contradiction exists with one or more provisions of the Constitution or an agreement as referred to in paragraph 2 sub a, the Act or parts thereof, or those decisions of the government institutions shall not be considered binding.




4. Further rules and regulations concerning the composition, the organization and procedures of the Court, as well as the legal consequences of the decisions of the Constitutional Court, shall be determined by law.



Fifth Section. THE PUBLIC PROSECUTION



Article 145


The Public Prosecutor’s Office is to the exclusion of all other organs responsible for the investigation and is charged with the prosecution of all punishable acts. The law can derogate from this principle for the criminal procedure with regard to the military.



Article 146




1. The Public Prosecution with the Court of Justice shall be exercised by or for the Attorney-General.




2. The Attorney-General represents the Republic of Suriname before courts of law. He is the head of the public Prosecutor’s Office and is at the same time charged with the court police. He has the powers to give to the officers who are entrusted with police tasks, instructions towards preventing, detecting and researching punishable acts, which he deems necessary in the interests of sound justice.



Article 147


The Attorney-General supervises the correct execution of the tasks of the Police. He has the power to make any proposal that he considers practical in that regard.



Article 148


The Government determines the general prosecution policy. The Government may in specific instances give the Attorney-General orders with regard to prosecution, in the interest of state security.



CHAPTER XVI. SUPERVISION OF THE EXPENDITURE OF STATE FINANCES



Article 149




1. An institution shall be established by law which shall have as task to supervise the expenditure of state finances as well as to control the management of government means in the broadest sense shall be created by law.




2. Supervision and control shall be exercised on the justification as well as on the effectiveness of the expenditure and management of the state finances.



Article 150


The chairman, the members and the deputy members are appointed by the President for a period of five years, on proposal of the National Assembly.



Article 151


The organ mentioned in article 149 shall periodically, however at least once per year, report on the supervision it exercises to the National Assembly, the Council of State and the Government. The report shall be made public.



Article 152


Other matters pertaining to the composition, the organization and the authority of this organ, shall be regulated by law.



CHAPTER XVII. ADVISORY COUNCILS



Article 153


One or more advisory councils for the benefit of the Government shall be created by a law, which will also contain rules on their appointment, composition, procedures and authority.



CHAPTER XVIII. THE FINANCIAL AND MONETARY SYSTEM



Article 154




1. The structure of the financial system shall be organized by law in such a way, that by saving and by correct allocation of the necessary financial means, investments in the productive sector shall be promoted.




2. The law shall lay down rules concerning the monetary system and the Central Bank.




3. The law shall lay down rules concerning insurance and banking services.




4. Conditions for the manner in which the State obtains loans shall be regulated by law.



CHAPTER XIX. TAXES



Article 155




1. Taxes are levied by virtue of the law, which regulates the rate of taxation, tariffs, dispensations and guarantees for taxpayers.




2. No privilege with regard to taxes shall be permitted other than by virtue of the law.



Article 156. THE BUDGET




1. The manner in which the annual budget is prepared, drafted and executed and the period for which it is valid are regulated by law.




2. All expenditures of the State and the means for the defrayal thereof shall be estimated in the budget.




3. Annually, at the latest on the first working day of October the budget shall be submitted to the National Assembly in one or more proposals of law in accordance with the law and with the government development plan.




4. On the occasion of the submission of the budget proposal by the Government to the National Assembly, the President will address the National Assembly in a special session. a. The budget shall become effective starting January 1st of the fiscal year to which it relates. b. It shall be considered to have become effective from that day, notwithstanding it could have been promulgated thereafter.




5. As long as that has not occurred, the budget of the fiscal year preceding the year in question shall serve as basis for the management. a. The closing of the accounts shall be decided by law for each fiscal year separately. b. The justification of revenue and of expenditure of the State is done before the National Assembly following legal prescriptions and with submission of the accounts reviewed by an independent organ to be created by law.



CHAPTER XX. THE PUBLIC ADMINISTRATION



Article 157




1. The structure of the administrative organs of government shall be such that they can bring their services close to the people in order to assure the participation of those concerned with what is happening and in order to avoid bureaucratism.




2. Suitable forms of administrative decentralization shall be created by law, taking efficiency into consideration and without diminishing the unity of action or the powers of the Government to give guidance and to exercise supervision.




3. Administrative procedures shall be created by law, which will ensure the rationality of the methods used by the ministerial departments, as well as the participation of the citizens in the process of decision making or in the debates that concern them.



Article 158




1. Everyone shall have the right to be informed by the organs of government administration on the advancement in the handling of cases in which he has a direct interest and on measures taken with regard to him.




2. Interested parties shall have the right to submit to the court for reassessment any final and enforceable act by agencies of public administration, which is believed to be unlawful.




3. In disciplinary procedures the right of interested parties to reply shall be guaranteed.



CHAPTER XXI. THE REGIONAL GOVERNMENTS



First Section. IN GENERAL



Article 159


The democratic order of the Republic of Suriname comprises inferior government organs on the regional level, whose function, organization, competence and operation mode shall be regulated by law in accordance with the principles of participatory democracy and decentralization of administration and legislation.



Second Section. DEMARCATION OF THE TERRITORY



Article 160




1. The partitioning of the Territory into districts and of districts into departments shall be regulated by law. The following criteria shall apply for the partitioning in districts and departments: o the concentration of the population; o the potential for development; o the feasibility of administering the territory; o the availability of infrastructure; o the location of the center of administration.




2. The boundaries of the districts are the boundaries indicated in the decree “Districtenindeling 1983" (S.B. 1983 Nr. 24).



Third Section. REGIONAL REPRESENTATION



Article 161




1. There are two representative bodies on the regional level: the district councils and the local councils.




2. The district council is the supreme political-administrative organ of the district.




3. The local council is the supreme political-administrative institution of the administrative jurisdiction.



Article 162. DISTRICT COUNCILS


The composition of the district councils shall be established after general, free and secret elections in the administrative jurisdiction of the district concerned. The seats in the district council are given to the representative political organizations with a seat in the local councils of the district concerned, in proportion to the total number of seats they acquired in the local councils.



Article 163. LOCAL COUNCILS


The composition of the local councils takes place after general, free and secret elective franchise within the administrative jurisdiction. The order of election of the representatives is determined by the counting order of received personal votes. All available seats shall be so granted. Without prejudice to other legal requirements with regard to eligibility in representative bodies, the candidates for a local council or a district council shall have their main and real residence in the district or administrative jurisdiction.



Fourth Section. JURISDICTION



Article 164


The regional representative bodes and the regional administrative organs participate in the preparation, creation and the execution of the plans for district and administrative jurisdictions. Other specific tasks shall be regulated by law.



Article 165


The financial provisions for the districts and administrative jurisdictions shall be determined by law; they envisage among other things to promote the reasonable and equitable division of funds in the districts.



Article 166


The Government exercises supervision over the districts, in the manner and in the cases provided by law.



Fifth Section. PROCEDURES



Article 167


The district councils and local councils express the will and the aspiration of the inhabitants. The district councils shall manifest those to the National Assembly, whereas the local councils shall do so to the district councils.


The district councils shall be bound to inform the local councils about measures taken or opinions that are held, which concern the local councils. This obligation shall also apply to local councils in relation to the district council.



Article 168




1. The opportunity shall be granted to the elected district representatives to participate in the formulation and the creation of the national and regional development policy.




2. The district council shall have the power to delegate its representatives to participate in the development council for the national development.




3. The district councils shall have the power to forward proposals that concern their own district for further treatment to the ministerial departments concerned.



CHAPTER XXII. REGIONAL LEGISLATION



Article 169




1. The provision of regulations and administration of the affairs of the district shall be left to the district council.




2. The district council shall make the district-ordinances which it considers necessary in the interest of the district subject to the limits of the Constitution and the laws and administrative measures of the Government. It shall be indicated by law with regard to which subjects the district councils shall have legislative powers.



Article 170




1. The district-ordinances shall be notified to the National Assembly, the Government, the Council of State in the local District Commissioner, before they become effective.




2. The population of the district shall be informed about the contents of the district ordinances through their publication in local newspapers and in the Official Journal of the Republic of Suriname and by keeping them available for reading at the office of the District Commissioner.



Article 171


After the publication as mentioned in Article 170 everyone shall have the opportunity to lodge complaints against the district ordinances with the National Assembly.



Article 172




1. If a district ordinance is contrary to the Constitution, the government programme or the existing laws, the National Assembly can annul it.




2. The district council shall have the power to commence the procedure of making the district ordinance effective and of promulgating it, in a manner that shall be decide by law, if the National Assembly has notified the district council in writing within six weeks after the district ordinance was submitted to it, that no complaints were lodged with it.



Article 173




1. The measures taken by the district council which do not contain general rules, shall and under strict supervision exercised by the Government. If those measures are considered to be in contravention of the government program or the national interest, the President shall suspend them.




2. If, after the suspension by the Council of State, the district council in question should think that there is no violation of the government program or the national interest, the dispute is submitted to the National Assembly, which makes a final binding decision.



CHAPTER XXIII. REGIONAL AUTHORITIES



Article 174




1. In every district there shall be a district administration. The district administration is the Executive organ of the district.




2. The district administration consists of the District Commissioner and the representatives of the ministerial departments in the district.



Article 175


The district administration is entrusted with the daily administration of the district.



Article 176


Repealed.



CHAPTER XXIV. ARMY AND POLICE



First Section. THE NATIONAL ARMY



Article 177




1. The National Army shall have as its task the defense of the sovereignty and the territorial integrity of Suriname against foreign, military, armed aggression.




2. Without prejudice to the provisions of the previous paragraph, the army can be charged with special tasks to be defined by law.




3. The army shall carry out its tasks under the responsibility of and in subordination to the competent authority and in accordance with the prevailing legislation.




4. The organization of the National Army and the legal status of the servicemen shall be defined by law.



Second Section. THE POLICE CORPS OF SURINAME



Article 178




1. The police shall have as task:







a.
to maintain public order and domestic security, to prevent violations thereof, and to protect persons and goods.






b.
to investigate punishable acts and to enforce the observance of regulations, the breach of which shall be punishable by law.






2. Without prejudice to the provisions of the previous paragraph, the police can be charged with special tasks to be defined by law.




3. The police corps shall carry out its task under the responsibility of and in subordination to the competent authority and in accordance with the prevailing legislation.




4. The organization of the Police Corps of Suriname and the legal status of the police officers shall be defined by law.



Article 179




1. Servicemen or the police officers who become a member of one of the people's representative bodies shall be suspended from duty by law.




2. Rules with regard to making views or feelings public, or to using the right of association, assembly and demonstration by servicemen and police officers shall be defined by law.



CHAPTER XXV. DEFENSE OF THE STATE



Article 180




1. The defense policy is vested in the Government.




2. The protection of the State is a fundamental duty of every citizen.




3. Military service is obligatory for a certain period, under conditions to be regulated by law.




4. Civil service is obligatory under conditions to be regulated by law, as a substitute or complement to military service.




5. Persons who are found to be unsuited for military service of conscientious objectors can, under conditions to be laid down by law, perform unarmed military or civil service fitting for their situation.




6. Without prejudice to further sanctions to be determined by law, a citizen who intentionally fails to perform military or civil service when given the opportunity to do so, shall not fulfill or maintain a function in government or public service.




7. A citizen who performs military or civil service shall not be deemed to damage this legal position or further career development or to infringe secondary labor conditions.




8. Repealed.



CHAPTER XXVI. THE PEOPLE’S ASSEMBLY



Article 181




1. The People’s Assembly consists of: the National Assembly; the District Councils; the Local Councils.




2. The People's Assembly shall convene for the third vote:







a.
In case of amending of the Constitution with regard to the powers and tasks of the representatives in the several representative bides, whereto the consent of at least 2/3 of the number of valid votes is required, if that majority cannot be obtained after two rounds of voting in the National Assembly.






b.
For the election of the President and the Vice-President, in case none of the candidates has obtained the constitutional majority after two rounds of voting in the National Assembly,






c.
In case a decision shall be taken by law by absolute majority with regard to the possible discharge of the President, if the National Assembly does not reach consensus on the matter.






d.
Repealed.






3. Decisions in the People's Assembly shall be taken by ordinary majority of the votes cast, if more than half of the number of functioning members of the bodies referred to in paragraph 1, are present.



CHAPTER XXVII. TRANSITIONAL AND FINAL PROVISIONS



First Section. FORMER CONSTITUTIONAL LAW



Article 182


The rules of the Constitution of 25 November 1975, the application of which was suspended on 13 August 1980, shall cease to exist when this Constitution becomes effective.



Second Section. FORMER COMMON LAW



Article 183


The legal regulations, such as they existed before this constitution shall become effective, including the laws and decrees promulgated after 25 February 1980, shall remain in force, until they will have been replaced by other rules according to this Constitution, under stipulation that they shall, insofar as they may be contrary to the Constitution, be brought in harmony with this Constitution, not later than by the end of the first period of session of the National Assembly, failing which they shall lose their force of law.



CHAPTER XXVIII. REPEALED



Third Section. COMING INTO FORCE OF INSTITUTIONS OF GOVERNMENT



Article 184




1. The National Assembly commences is activities within 30 days after the results of the election.




2. The National Assembly chooses the President and the Vice-President of the Republic of Suriname within 30 days after the commencement of the session period of the National Assembly.



Article 185


Repealed.



CHAPTER XXIX. RATIFICATION, PROMULGATION AND EFFECTIVE DATE



Article 186




1. The Constitution of the Republic of Suriname shall have as date the date of the plebiscite whereby the people of Suriname approved it.




2. The decision whereby the Constitution is approved by the people of Suriname, shall be ratified by the President and formally promulgated, not later than 30 days after its approval.




3. Thus the Constitution has come into force on October 30, 1987.

